
	
		II
		110th CONGRESS
		1st Session
		S. 1730
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Mr. Smith (for himself,
			 Mr. Conrad, Ms.
			 Stabenow, Ms. Snowe, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social
		  Security Act, to reward States for engaging individuals with disabilities in
		  work activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways to Independence Act of
			 2007.
		2.Authorization of modified employability
			 plan for individuals with disabilities
			(a)In generalSection 407(c)(2) of the Social Security
			 Act (42 U.S.C. 607(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Individuals with disabilities complying
				with a modified employability plan deemed to be meeting work participation
				requirements
						(i)Modified employability planA State may develop a modified
				employability plan for an adult or minor child head of household recipient of
				assistance who has been determined by a qualified medical, mental health,
				addiction, or social services professional (as determined by the State) to have
				a disability, or who is caring for a family member with a disability (as so
				determined). The modified employability plan shall—
							(I)include a determination that, because of
				the disability of the recipient or the individual for whom the recipient is
				caring, reasonable modification of work activities, hourly participation
				requirements, or both, is needed in order for the recipient to participate in
				work activities;
							(II)set forth the modified work activities in
				which the recipient is required to participate;
							(III)set forth the number of hours per week for
				which the recipient is required to participate in such modified work activities
				based on the State's evaluation of the family's circumstances;
							(IV)set forth the services, supports, and
				modifications that the State will provide to the recipient or the recipient's
				family;
							(V)be developed in cooperation with the
				recipient; and
							(VI)be reviewed not less than every 6
				months.
							(ii)Inclusion in monthly participation
				ratesFor the purpose of
				determining monthly participation rates under subsection (b)(1)(B)(i), and
				notwithstanding paragraphs (1), (2)(A), (2)(B), (2)(C), and (2)(D) of this
				subsection and subsection (d) of this section, a recipient is deemed to be
				engaged in work for a month in a fiscal year if—
							(I)the State has determined that the recipient
				is in substantial compliance with activities and hourly participation
				requirements set forth in a modified employability plan that meets the
				requirements set forth in clause (i); and
							(II)the State complies with the reporting
				requirement set forth in clause (iii) for the fiscal year in which the month
				occurs.
							(iii)Reports
							(I)Report by StateWith respect to any fiscal year for which a
				State counts a recipient as engaged in work pursuant to a modified
				employability plan, the State shall submit a report entitled Annual
				State Report on TANF Recipients Participating in Work Activities Pursuant to
				Modified Employability Plans Due to Disability to the Secretary not
				later than March 31 of the succeeding fiscal year. The report shall provide the
				following information:
								(aa)The aggregate number of recipients with
				modified employability plans due to a disability.
								(bb)The percentage of all recipients with
				modified employability plans who substantially complied with activities set
				forth in the plans each month of the fiscal year.
								(cc)Information regarding the most prevalent
				types of physical and mental impairments that provided the basis for the
				disability determinations.
								(dd)The percentage of cases with a modified
				employability plan in which the recipient had a disability, was caring for a
				child with a disability, or was caring for another family member with a
				disability.
								(ee)A description of the most prevalent types
				of modification in work activities or hours of participation that were included
				in the modified employability plans.
								(ff)A description of the qualifications of the
				staff who determined whether individuals had a disability, of the staff who
				determined that individuals needed modifications to their work requirements,
				and of the staff who developed the modified employability plans.
								(II)Report by SecretaryThe Secretary shall submit an annual report
				to Congress entitled Efforts in State TANF Programs to Promote and
				Support Employment for Individuals with Disabilities not later than
				July 31 of each fiscal year that includes information on State efforts to
				engage individuals with disabilities in work activities for the preceding
				fiscal year. The report shall include the following:
								(aa)The number of individuals for whom each
				State has developed a modified employability plan.
								(bb)The types of physical and mental
				impairments that provided the basis for the disability determination, and
				whether the individual with the disability was an adult recipient or minor
				child head of household, a child, or a non-recipient family member.
								(cc)The types of modifications that States have
				included in modified employability plans.
								(dd)The extent to which individuals with a
				modified employability plan are participating in work activities.
								(ee)An analysis of the extent to which the
				option to establish such modified employability plans was a factor in States'
				achieving or not achieving the minimum participation rates under subsection (a)
				for the fiscal year.
								(iv)Definitions
							(I)DisabilityFor purposes of this subparagraph, the term
				disability means a mental or physical impairment, including
				substance abuse or addiction, that—
								(aa)constitutes or results in a substantial
				impediment to employment; or
								(bb)substantially limits one or more major life
				activities.
								(II)Modified work activitiesFor purposes of this subparagraph, the term
				modified work activities means activities the State has determined
				will help the recipient become employable and which are not subject to and do
				not count against the limitations and requirements under the preceding
				provisions of this subsection and of subsection
				(d).
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			3.State option to exclude SSI applicants in
			 work participation rate
			(a)In generalSection 407(b)(5) of the Social Security
			 Act (42 U.S.C. 607(b)(5)) is amended by striking at its option, not
			 require an individual and all that follows and
			 inserting
				
					at its
			 option—(A)not require an individual who is a single
				custodial parent caring for a child who has not attained 12 months of age to
				engage in work, and may disregard such an individual in determining the
				participation rates under subsection (a) of this section for not more than 12
				months;
					(B)disregard for purposes of determining such
				rates for any month, on a case-by-case basis, an individual who is an applicant
				for or a recipient of supplemental security income benefits under title XVI or
				of social security disability insurance benefits under title II, if—
						(i)the State has determined that an
				application for such benefits has been filed by or on behalf of the
				individual;
						(ii)the State has determined that there is a
				reasonable basis to conclude that the individual meets the disability or
				blindness criteria applied under title II or XVI;
						(iii)there has been no final decision (including
				a decision for which no appeal is pending at the administrative or judicial
				level or for which the time period for filing such an appeal has expired)
				denying benefits; and
						(iv)not less than every 6 months, the State
				reviews the status of such application and determines that there is a
				reasonable basis to conclude that the individual continues to meet the
				disability or blindness criteria under title II or XVI; and
						(C)disregard for purposes of determining such
				rates for any month, on a case-by-case basis, an individual who the State has
				determined would meet the disability criteria for supplemental security income
				benefits under title XVI or social security disability insurance benefits under
				title II but for the requirement that the disability has lasted or is expected
				to last for a continuous period of not less than 12
				months.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			
